ON MOTION NOE EEHEAEING.
Ellison, J.
We have already held that a volunteer purchaser from a fraudulent vendor may obtain a valid title, even though he has actual knowledge of the fraudulent design of the vendor, if he pays the purchase price by direction of the vendor to a bona fide creditor of the vendor; since such a transaction merely amounts to preferring a creditor. But although the party to whom he paid the purchase price was a bona fide creditor, yet, if he was participating in the vendor’s effort to cheat other creditors, and the purchaser knew he was so participating, it would disentitle the purchaser to the protection of the rule as to preference of creditors, and his title would be invalid. If, therefore, on retrial, there is any evidence tending to show that Miller went beyond the purpose of getting a payment on his debt and participated in the fraud of the Lounge Company, and that plaintiff knew it, then plaintiff’s instructions which are applicable should be *545qualified by such hypothesis, or an independent instruction to that effect should be given.
Motion overruled.
The other judges concur..